Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/29/2022, with respect to double patenting objection of claim 34 have been fully considered and are persuasive.  The previous objection has been withdrawn. 
Applicant’s arguments, see Remarks, filed 6/29/2022, with respect to the rejections of claims 1-9, 11-13, 15-27 and 32-34 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance. 

Allowable Subject Matter
Claims 1-9, 11-13, 15-27, 32-34 and 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a system for monitoring employees of an organization, the system comprising: a wearable device, including: (i) a controller having a non-transitory memory for storing software and a processor for executing software instructions; (ii) a first wireless communication component capable of wirelessly connecting the controller with a cloud-based service acting as a platform between the wearable device and at least one software system utilized by the organization; (iii) a display screen for displaying images and text stored in the memory; (iv) a user-input device for receiving input and transmitting the input to the controller; (v) a position tracking device for continuously tracking a location of the wearable device; and (vi) a battery for providing electrical power to the controller, the wireless communication component, the display screen, the user-input device, and the position tracking device; the controller being configured to: (i) continuously monitor location data received from the position tracking device; (ii) store the location data either locally or remotely; (ii) interface through a hub with the at least one software system utilized by the organization; (iii) communicate the location data to the at least one software system utilized by the organization for a business-related objective; (iv) be included in a private LTE network; and (v) continually interface through the hub over the private LTE network such that at least one software system utilized by the organization is able to track an employee condition.
Regarding claim 32, the prior art fails to disclose or fairly suggest a device for use in a system for tracking workers at a facility comprising: a processing component; a memory component; a position tracking component for continuously tracking a series of locations of the device; a position estimating component for estimating position between the series of locations; a first wireless communication component configured to operate in a private wireless network; a processing component configured to operate with at least one external gas sensor, the processing component configured to transmit information detected by the gas sensor wirelessly using the first wireless communication component; a cloud-based service acting as a platform between the device and an organization dedicated software system, the service acting as a hub between the device and the organization dedicated software system the cloud-based system configured to transmit and utilize data received from the gas sensor for the purpose of employee safety.
Regarding claim 39, the prior art fails to disclose or fairly suggest a wearable device for monitoring employees, the device comprising: a wireless communication component configured to use TDD as a duplex mode, the wireless communication component being capable of wirelessly connecting a controller with a cloud-based service acting as a platform between the wearable device and one or more software systems utilized by an organization; a display screen for displaying images and text stored in a memory located in the device; a user-input device for receiving input and transmitting the input to the controller; a position tracking device for continuously tracking a location of the wearable device; a battery for providing electrical power to the controller, the wireless communication device, the display screen, the user-input device, and the position tracking device; and the controller being configured to: (i) continuously monitor location data received from the position tracking device; (ii) store the location data either locally or remotely; (ii) interface through a hub with a plurality of facility-related software systems; (iii) communicate the location data to at least one software system utilized by the organization for a business-related objective; (iv) send and receive communications in a private network; and (v) interface with the one or more software systems through the hub.
Dependent claims 2-9, 11-13, 15-27, 33-34 and 36-38 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687